Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-13-00086-CV

            ONE (1) 1992 CHEVROLET PICKUP, VIN 1GCEC14Z4NE164549,
                                   Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-13890
                          Honorable Laura Salinas, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is REVERSED, and this case is REMANDED to the trial court for further proceedings.

       SIGNED January 8, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice